            Case 1:20-cv-01518-LJL Document 6 Filed 05/08/20 Page 1 of 21



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                5/8/2020
                                                                       :
LAVERNE LEONARD, debtor-appellant,                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-cv-1518 (LJL)
                  -v-                                                  :
                                                                       :         ORDER
WELLS FARGO BANK, N.A.,                                                :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Pursuant to Federal Rule of Bankruptcy Procedure 8018(1), the appellant, in this case Ms.
Laverne Leonard, “must serve and file a brief within 30 days after the docketing of notice that
the record has been transmitted or is available electronically.” On March 27, 2020, the Notice of
Record of Appeal Availability was docketed. See Dkt. No. 5. Leonard has filed no brief.

         IT IS HEREBY ORDERED that Appellant Leonard shall file a brief in support of her
appeal by June 12, 2020. Appellee shall serve and file a brief within 30 days after Appellant’s
brief is docketed. Appellant may, if she chooses, file a reply brief in further support of her
appeal within 14 days after service of the appellee’s brief.

       Attached to this order are: the Docket Sheet for this case, the Designation of Bankruptcy
Record on Appeal, and the Record of Notice of Appeal Availability. A copy of this order,
including attachments, will be mailed to debtor-appellant by Chambers.

       Be advised that In light of the current global health crisis, parties proceeding pro se are
encouraged to submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov.
Additional guidance on practices and procedures during the COVID-19 crisis is available on the
Court’s website, at https://nysd.uscourts.gov/hon-lewis-j-liman.

        SO ORDERED.

Dated: May 8, 2020                                         __________________________________
       New York, New York                                            LEWIS J. LIMAN
                                                                 United States District Judge
           Case 1:20-cv-01518-LJL Document 6 Filed 05/08/20 Page 2 of 21



U.S. District Court
Southern District of New York (Foley Square)
CIVIL DOCKET FOR CASE #: 1:20-cv-01518-LJL


In Re: Laverne Leonard                                     Date Filed: 02/20/2020
Assigned to: Judge Lewis J. Liman                          Jury Demand: None
                                                           Nature of Suit: 422 Bankruptcy Appeal
Related Case: 1:20-cv-01558-LJL                            (801)
Case in other court: USBC-SDNY, 19-B-12337 (CGM)           Jurisdiction: Federal Question

Cause: 28:0158 Notice of Appeal re Bankruptcy Matter (BA

In Re

Laverne Leonard

Debtor

Laverne Leonard

Appellant

Laverne Leonard                       represented by       Laverne Leonard
                                                           130 West 131st Street
                                                           Apt. #1
                                                           New York, NY 10027
                                                           PRO SE



V.

Appellee

Wells Fargo Bank, N.A.                represented by       Brittany J. Maxon
                                                           Woods Oviatt Gilman LLP
                                                           700 Crossroads Bldg., 2 State St.
                                                           Rochester, NY 14614
                                                           (585)-987-2814
                                                           Email: bmaxon@woodsoviatt.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
       Case 1:20-cv-01518-LJL Document 6 Filed 05/08/20 Page 3 of 21




Date Filed   #   Docket Text

02/20/2020   1   NOTICE OF APPEAL FROM THE BANKRUPTCY COURT TO THE
                 S.D.N.Y. from the Order of Judge Cecelia G. Morris dated February 13,
                 2020. Bankruptcy Court Case Numbers: 19-B-12337 (CGM). Certified
                 copies of file received.Document filed by Laverne Leonard. (Attachments:
                 # 1 Exhibit A).(bkar) (Entered: 02/20/2020)

02/20/2020       Magistrate Judge Robert W. Lehrburger is so designated. Pursuant to 28
                 U.S.C. Section 636(c) and Fed. R. Civ. P. 73(b)(1) parties are notified that
                 they may consent to proceed before a United States Magistrate Judge.
                 Parties who wish to consent may access the necessary form at the
                 following link: https://nysd.uscourts.gov/sites/default/files/2018-06/AO-
                 3.pdf. (bkar) (Entered: 02/20/2020)

02/20/2020       Case Designated ECF. (bkar) (Entered: 02/20/2020)

02/20/2020   2   REQUEST TO PROCEED IN FORMA PAUPERIS. Document filed by
                 Laverne Leonard..(bkar) (Entered: 02/20/2020)

02/21/2020       NOTICE OF CASE REASSIGNMENT to Judge Lewis J. Liman. Judge
                 Mary Kay Vyskocil is no longer assigned to the case..(wb) (Entered:
                 02/21/2020)

02/26/2020   3   DESIGNATION OF BANKRUPTCY RECORD ON APPEAL re: 1
                 Bankruptcy Appeal,. Document filed by Appellant Laverne Leonard..(bkar)
                 (Entered: 02/26/2020)

03/26/2020   4   ORDER: Debtor-Appellant Laverne Leonard is permitted, on a temporary
                 basis and pending further order of the Court, to file documents in this case
                 by emailing the documents to chambers. Appellee counsel must be copied
                 on any such email (email address: bmaxon@woodsoviatt.com). Any
                 document filed in this manner will be promptly docketed on ECF, and the
                 Court will not review the document until it is docketed. Further, the Court
                 will not review or consider the content of any emails; the Court will only
                 consider any attachments intended for public filing. A copy of this order
                 will be emailed to both parties. SO ORDERED. (Signed by Judge Lewis J.
                 Liman on 3/26/2020) (js) (Entered: 03/27/2020)

03/27/2020   5   NOTICE OF RECORD OF APPEAL AVAILABILITY (COMPLETION).
                 Re: 1 Bankruptcy Appeal,. All Documents from the United States
Case 1:20-cv-01518-LJL Document 6 Filed 05/08/20 Page 4 of 21




       Bankruptcy Court - Southern District of New York have been filed with the
       U.S.D.C. S.D.N.Y. Record of Appeal is Complete and Available
       Electronically. Appellant Brief due by 4/27/2020..(bkar) (Entered:
       03/27/2020)
Case 1:20-cv-01518-LJL Document 6
                                3 Filed 05/08/20
                                        02/26/20 Page 5
                                                      1 of 21
                                                           12
Case 1:20-cv-01518-LJL Document 6
                                3 Filed 05/08/20
                                        02/26/20 Page 6
                                                      2 of 21
                                                           12
Case 1:20-cv-01518-LJL Document 6
                                3 Filed 05/08/20
                                        02/26/20 Page 7
                                                      3 of 21
                                                           12
Case 1:20-cv-01518-LJL Document 6
                                3 Filed 05/08/20
                                        02/26/20 Page 8
                                                      4 of 21
                                                           12
Case 1:20-cv-01518-LJL Document 6
                                3 Filed 05/08/20
                                        02/26/20 Page 9
                                                      5 of 21
                                                           12
Case
Case1:20-cv-01518-LJL
     1:20-cv-01518-LJL Document
                       Document63 Filed
                                  Filed05/08/20
                                        02/26/20 Page
                                                 Page10
                                                      6 of
                                                         of12
                                                            21
Case
Case1:20-cv-01518-LJL
     1:20-cv-01518-LJL Document
                       Document63 Filed
                                  Filed05/08/20
                                        02/26/20 Page
                                                 Page11
                                                      7 of
                                                         of12
                                                            21
Case
Case1:20-cv-01518-LJL
     1:20-cv-01518-LJL Document
                       Document63 Filed
                                  Filed05/08/20
                                        02/26/20 Page
                                                 Page12
                                                      8 of
                                                         of12
                                                            21
Case
Case1:20-cv-01518-LJL
     1:20-cv-01518-LJL Document
                       Document63 Filed
                                  Filed05/08/20
                                        02/26/20 Page
                                                 Page13
                                                      9 of
                                                         of12
                                                            21
Case 1:20-cv-01518-LJL Document 6
                                3 Filed 05/08/20
                                        02/26/20 Page 14
                                                      10 of 21
                                                            12
Case 1:20-cv-01518-LJL Document 6
                                3 Filed 05/08/20
                                        02/26/20 Page 15
                                                      11 of 21
                                                            12
Case 1:20-cv-01518-LJL Document 6
                                3 Filed 05/08/20
                                        02/26/20 Page 16
                                                      12 of 21
                                                            12
        Case
         Case1:20-cv-01518-LJL
              1:20-cv-01518-LJL Document
                                 Document65 Filed
                                             Filed05/08/20
                                                   03/27/20 Page
                                                             Page17
                                                                  1 of 5
                                                                       21



                                                  PENAP, MDisCs, SchedF, DSO, LossMit, APPEAL




                                     U.S. Bankruptcy Court
                           Southern District of New York (Manhattan)
                             Bankruptcy Petition #: 19−12337−cgm
                                                                              Date filed: 07/19/2019
Assigned to: Judge Cecelia G. Morris                                      341 meeting: 12/10/2019
Chapter 13                                                   Deadline for filing claims: 09/27/2019
Voluntary
Asset


Debtor                                               represented by Laverne Leonard
Laverne Leonard                                                     PRO SE
130 West 131st Street
Apt. #1
New York, NY 10027
NEW YORK−NY
SSN / ITIN: xxx−xx−1981
dba LML Realty

Trustee                                              represented by Krista M. Preuss
Krista M. Preuss                                                    Chapter 13 Standing Trustee
Chapter 13 Standing Trustee                                         399 Knollwood Road
399 Knollwood Road                                                  White Plains, NY 10603
White Plains, NY 10603                                              (914) 328−6333
(914) 328−6333                                                      Fax : (914) 328−7299
Tax ID / EIN: 82−3912823                                            Email: info@ch13kp.com

U.S. Trustee
United States Trustee
Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014
(212) 510−0500

 Filing Date           #                                       Docket Text

                            1    Chapter 13 Voluntary Petition for Individual. Order for Relief Entered.
                                 Fee Amount $ 100.00, Receipt Number 204569 Section 521(i) Incomplete
                                 Filing Date: 9/3/2019. Chapter 13 Statement of Current Monthly Income
                                 and Calculation of Commitment Period − Form 122C−1 Due 8/2/2019
                                 Schedule A/B due 8/2/2019. Schedule C due 8/2/2019. Schedule D due
                                 8/2/2019. Schedule E/F due 8/2/2019. Schedule G due 8/2/2019. Schedule
                                 H due 8/2/2019. Schedule I due 8/2/2019. Schedule J due 8/2/2019.
                                 Summary of Assets and Liabilities due 8/2/2019. Statement of Financial
                                 Affairs due 8/2/2019. Chapter 13 Model Plan due 8/2/2019. Incomplete
                                 Filings due by 8/2/2019, Filed by Laverne Leonard . (Lewis, Tenille)
 07/19/2019                      (Entered: 07/19/2019)

 08/27/2019                 11   Notice of Appearance filed by Brittany J. Maxon on behalf of Wells Fargo
                                 Bank, N.A. as servicing agent for HSBC Bank USA, National Association
                                 as Trustee for Nomura Asset AcceptanceCorporation, Mortgage
     Case
      Case1:20-cv-01518-LJL
           1:20-cv-01518-LJL Document
                              Document65 Filed
                                          Filed05/08/20
                                                03/27/20 Page
                                                          Page18
                                                               2 of 5
                                                                    21



                        Pass−Through Certificates, Series 2007−1. (Attachments: # 1 Certificate
                        of Service)(Maxon, Brittany) (Entered: 08/27/2019)

                   20   Adversary case 19−01369. Complaint against HSBC Bank USA, NATL
                        Association As Trustee for NAAC Mortgage Pass Through Certificate
                        Series 2007−1 (Fee Amount $ 350.) (Receipt Number 623.). Nature(s) of
                        Suit: (14 (Recovery of money/property − other)), (13 (Recovery of
                        money/property − 548 fraudulent transfer)), (68 (Dischargeability −
                        523(a)(6), willful and malicious injury)), (62 (Dischargeability −
                        523(a)(2), false pretenses, false representation, actual fraud)), (67
                        (Dischargeability − 523(a)(4), fraud as fiduciary, embezzlement, larceny))
                        Filed by Laverne Leonard. (Attachments: # 1 Adversary Cover Sheet # 2
10/07/2019              Exhibits) (Lewis, Tenille) (Entered: 10/07/2019)

                   24   Motion to Dismiss Case filed by Krista M. Preuss on behalf of Krista M.
                        Preuss with hearing to be held on 11/21/2019 at 09:00 AM at Courtroom
10/31/2019              617. (Preuss, Krista) (Entered: 10/31/2019)

                   25   Motion for Objection to Claim(s) Number: 2 filed by Laverne Leonard.
10/31/2019              (Kinchen, Gwen) (Entered: 11/01/2019)

                   29   Affidavit of Service of the motion for objection to claim Filed by Laverne
11/05/2019              Leonard. (Kinchen, Gwen) (Entered: 11/08/2019)

                   31   Amended Motion for Objection to Claim(s) Number: 2 filed by Laverne
                        Leonard with hearing to be held on 12/12/2019 at 09:05 AM at Courtroom
11/15/2019              617. (Kinchen, Gwen) (Entered: 11/18/2019)

                   32   Affidavit of Service Filed by Laverne Leonard. (Kinchen, Gwen) (Entered:
11/15/2019              11/18/2019)

                   33   Response to the Motion to Dismiss filed by Laverne Leonard. with hearing
                        to be held on 11/21/2019 at 09:00 AM at Courtroom 617 (Kinchen, Gwen)
11/15/2019              (Entered: 11/18/2019)

                   37   Third Amended Motion for Objection to Claim(s) Number: 2 filed by
                        Laverne Leonard with hearing to be held on 12/12/2019 at 09:05 AM at
11/22/2019              Courtroom 617. (Kinchen, Gwen) (Entered: 11/26/2019)

                   40   Fourth Motion for Objection to Claim(s) Number: 2 filed by Laverne
                        Leonard with hearing to be held on 12/12/2019 at 09:05 AM at Courtroom
11/25/2019              621 (CGM − NYC). (DuBois, Linda) (Entered: 11/27/2019)

                   41   Affidavit of Service re: Amended Notice of Objection to Claim Filed by
11/25/2019              Laverne Leonard. (DuBois, Linda) (Entered: 11/27/2019)

                   46   Model Chapter 13 Plan , Extension of the commitment period of the
                        Chapter 13 plan from 36 months to 60 months requested , Debtor has a
                        Domestic Support Obligation, Motion for Valuation of Collateral ,
                        Application for Loss Mitigation Pursuant to General Order M455 Filed by
12/02/2019              Debtor Laverne Leonard . (DuBois, Linda) (Entered: 12/03/2019)

12/03/2019         42   Response to Motion Objection to Claim (related document(s)25, 31, 40,
                        37) filed by Brittany Maxon on behalf of Wells Fargo Bank, N.A. as
                        servicing agent for HSBC Bank USA, National Association as Trustee for
                        Nomura Asset AcceptanceCorporation, Mortgage Pass−Through
                        Certificates, Series 2007−1. with hearing to be held on 12/12/2019 at
                        09:05 AM at Courtroom 621 (CGM − NYC) (Attachments: # 1 Exhibit # 2
     Case
      Case1:20-cv-01518-LJL
           1:20-cv-01518-LJL Document
                              Document65 Filed
                                          Filed05/08/20
                                                03/27/20 Page
                                                          Page19
                                                               3 of 5
                                                                    21



                        Exhibit # 3 Exhibit # 4 Affidavit of Mailing) (Maxon, Brittany) (Entered:
                        12/03/2019)

                   47   Objection to Confirmation of Plan (related document(s)46) filed by
                        Brittany Maxon on behalf of Wells Fargo Bank, N.A. as servicing agent
                        for HSBC Bank USA, National Association as Trustee for Nomura Asset
                        AcceptanceCorporation, Mortgage Pass−Through Certificates, Series
12/04/2019              2007−1. (Maxon, Brittany) (Entered: 12/04/2019)

                   48   Affidavit of Service Filed by Laverne Leonard. (Attachments: # 1
                        Affidavit of Service # 2 Affidavit of Service # 3 Affidavit of Service)
12/06/2019              (Kinchen, Gwen) (Entered: 12/06/2019)

                   50   Fifth Amended Motion for Objection to Claim(s) Number: 2 filed by
                        Laverne Leonard with hearing to be held on 12/12/2019 at 09:05 AM at
12/10/2019              Courtroom 621 (CGM − NYC). (Kinchen, Gwen) (Entered: 12/10/2019)

                   52   Letter email exchange Filed by Laverne Leonard. (Kinchen, Gwen)
12/10/2019              (Entered: 12/10/2019)

                   53   Sixth Amended Motion for Objection to Claim(s) Number: 2 filed by
12/13/2019              Laverne Leonard. (Kinchen, Gwen) (Entered: 12/13/2019)

                   54   Affidavit of Service Filed by Laverne Leonard. (Kinchen, Gwen) (Entered:
12/13/2019              12/13/2019)

                   60   Affidavit of Service of Subpoena on Jon B. Felice, Esq., Jon B. Felice &
                        Associates, P.C. filed by Clerk of Court, United States Bankruptcy Court,
01/10/2020              SDNY. (Fredericks, Frances) (Entered: 01/13/2020)

                   63   Affidavit of Service of subpoena to multiple parties Filed by Laverne
                        Leonard. (Attachments: # 1 Affidavit of service of subpoena # 2 Affidavit
                        of service of subpoena # 3 Affidavit of service of subpoena # 4 Affidavit
                        of service of subpoena # 5 Affidavit of service of subpoena # 6 Affidavit
                        of service of subpoena # 7 Affidavit of service of subpoena # 8 Affidavit
                        of service of subpoena # 9 Affidavit of service of subpoena)(Kinchen,
01/15/2020              Gwen) (Entered: 01/17/2020)

                   62   Motion to Quash A Subpoena filed by Brittany Maxon on behalf of Wells
                        Fargo Bank, N.A. as servicing agent for HSBC Bank USA, National
                        Association as Trustee for Nomura Asset AcceptanceCorporation,
                        Mortgage Pass−Through Certificates, Series 2007−1 with hearing to be
                        held on 2/6/2020 at 09:40 AM at Office of UST (One Bowling Green,
                        Fifth Floor, Room 511) Responses due by 1/30/2020,. (Attachments: # 1
                        Exhibit # 2 Exhibit # 3 Exhibit # 4 Exhibit # 5 Exhibit # 6 Exhibit # 7
                        Exhibit # 8 Exhibit # 9 Affidavit of Mailing) (Maxon, Brittany) (Entered:
01/16/2020              01/16/2020)

                   64   Amended Motion for Objection to Claim(s) Number: 2 filed by Laverne
                        Leonard with hearing to be held on 1/30/2020 at 09:05 AM at Courtroom
01/17/2020              617. (Kinchen, Gwen) (Entered: 01/22/2020)

                   65   Affidavit of Service Filed by Laverne Leonard. (Kinchen, Gwen) (Entered:
01/17/2020              01/22/2020)

                   66   Affidavit of Service − various parties Filed by Laverne Leonard.
01/22/2020              (Kinchen, Gwen) (Entered: 01/23/2020)
     Case
      Case1:20-cv-01518-LJL
           1:20-cv-01518-LJL Document
                              Document65 Filed
                                          Filed05/08/20
                                                03/27/20 Page
                                                          Page20
                                                               4 of 5
                                                                    21



                   67   Objection to claim filed by Laverne Leonard. (Kinchen, Gwen) (Entered:
01/22/2020              01/23/2020)

                   68   Opposition to Defendant's Objection to and Motion to Quash Subpoena
                        (related document(s)62) filed by Laverne Leonard. with hearing to be held
                        on 2/6/2020 at 09:40 AM at Courtroom 617 (DeCicco, Vincent) (Entered:
01/27/2020              01/28/2020)

                   69   Amended Opposition to Defendant's Motion to Dismiss (related
                        document(s)24, 33) filed by Laverne Leonard. (DeCicco, Vincent)
                        Additional attachment(s) added on 1/28/2020 (DeCicco, Vincent).
01/27/2020              (Entered: 01/28/2020)

                   70   Affidavit of Service of Amended Adversary Proceeding, Amended
                        Objection to Claim, and Amended Opposition to Defendant's Motion to
                        Dismiss (related document(s)20, 64, 69) Filed by Laverne Leonard.
01/27/2020              (DeCicco, Vincent) (Entered: 01/28/2020)

                   71   Affidavit of Service of Opposition to Defendant's Objection to and Motion
                        to Quash Subpoena (related document(s)68) Filed by Laverne Leonard.
01/27/2020              (DeCicco, Vincent) (Entered: 01/28/2020)

                   72   Amended Adversary Proceeding (related document(s)20) Filed by Laverne
                        Leonard. (DeCicco, Vincent) Modified on 1/28/2020 (DeCicco, Vincent).
01/27/2020              (Entered: 01/28/2020)

                   73   Amended Adversary Proceeding (related document(s)20, 72) Filed by
                        Laverne Leonard. (DeCicco, Vincent) Modified on 1/28/2020 (DeCicco,
01/27/2020              Vincent). (Entered: 01/28/2020)

                   74   Amended Motion for Objection to Claim(s) Number: 2 (related
                        document(s)67) with hearing to be held on 1/30/2020 at 09:05 AM at
                        Poughkeepsie Courthouse − 355 Main Street filed by Laverne Leonard.
01/27/2020              (DeCicco, Vincent) (Entered: 01/28/2020)

                   78   Amended Motion for Objection to Claim(s) Number: 2 adding exhibits O,
                        P, Q, R and S filed by Laverne Leonard with hearing to be held on
                        1/30/2020 at 09:05 AM at Courtroom 617. (Kinchen, Gwen) (Entered:
01/27/2020              01/29/2020)

                   75   Amended Opposition to Defendants Motion to Dismiss (related
                        document(s)69) filed by Laverne Leonard. (DeCicco, Vincent) (Entered:
01/28/2020              01/28/2020)

                        Pending Deadlines Terminated re: Amended Motion for Objection to
                        Claim(s) Number: 2 adding exhibits O, P, Q, R and S filed by Laverne
                        Leonard; Hearing held, motion denied, submit order. (DuBois, Linda).
01/30/2020              (Entered: 01/31/2020)

                        Pending Deadlines Terminated re: Amended Motion for Objection to
                        Claim(s) Number: 2 (related document(s)67); Hearing held, motion
01/30/2020              denied, submit order. (DuBois, Linda). (Entered: 01/31/2020)

                        Pending Deadlines Terminated re: Notice of Hearing to consider the Sixth
                        Amended Motion for Objection to Claim(s) Number: 2 filed by Laverne
                        Leonard (related document(s)53); Hearing held, motion denied, submit
01/30/2020              order. (DuBois, Linda). (Entered: 01/31/2020)
     Case
      Case1:20-cv-01518-LJL
           1:20-cv-01518-LJL Document
                              Document65 Filed
                                          Filed05/08/20
                                                03/27/20 Page
                                                          Page21
                                                               5 of 5
                                                                    21



                        Pending Deadlines Terminated re: Amended Motion for Objection to
                        Claim(s) Number: 2 filed by Laverne Leonard; Hearing held, motion
01/30/2020              denied, submit order. (DuBois, Linda). (Entered: 01/31/2020)

                        Pending Deadlines Terminated re: Objection to claim filed by Laverne
                        Leonard (Doc #67); Hearing not held, See Doc #64 for Amended
01/30/2020              Objection. (DuBois, Linda). (Entered: 02/03/2020)

                   80   Notice of Adjournment of Hearing re: re: Motion to Dismiss Case filed by
                        Krista M. Preuss on behalf of Krista M. Preuss; Hearing held and
                        adjourned to 3/26/2020 at 09:40 AM at Courtroom 617 (DuBois, Linda).
01/30/2020              (Entered: 02/04/2020)

                   81   Notice of Adjournment of Hearing re: Response to the Motion to Dismiss
                        filed by Laverne Leonard; Hearing held and adjourned to 3/26/2020 at
01/30/2020              09:40 AM at Courtroom 617 (DuBois, Linda). (Entered: 02/04/2020)

                   82   Notice of Adjournment of Hearing re: Amended Opposition to Defendants
                        Motion to Dismiss (related document(s)69) filed by Laverne Leonard ;
                        Hearing held and adjourned to 3/26/2020 at 09:40 AM at Courtroom 617
01/30/2020              (DuBois, Linda). (Entered: 02/04/2020)

                   85   Notice of Adjournment of Hearing re: Motion to Quash A Subpoena filed
                        by Brittany Maxon on behalf of Wells Fargo Bank, N.A. as servicing
                        agent for HSBC Bank USA, National Association as Trustee for Nomura
                        Asset AcceptanceCorporation, Mortgage Pass−Through Certificates,
                        Series 2007−1 (related document(s)62); Hearing not held, adjourned for
                        record purposes only to 3/26/2020 at 08:30 AM at Courtroom 617
02/06/2020              (DuBois, Linda). (Entered: 02/06/2020)

                   86   Notice of Adjournment of Hearing re: Opposition to Defendant's
                        Objection to and Motion to Quash Subpoena (related document(s)62) filed
                        by Laverne Leonard; Hearing not held, adjourned for record purposes only
                        to 3/26/2020 at 08:30 AM at Courtroom 617 (DuBois, Linda). (Entered:
02/06/2020              02/06/2020)

                   90   Order Denying Motion For Objection to Claim(s) #2 (Related Doc # 25)
02/11/2020              signed on 2/11/2020. (DuBois, Linda) (Entered: 02/11/2020)

                   91   Notice of Appeal (related document(s)90) filed by Laverne Leonard.
02/13/2020              (Attachments: # 1 Exhibit)(Rouzeau, Anatin) (Entered: 02/14/2020)

                   93   Designation of Contents (appellant). and Statement of Issues (related
                        document(s)91) filed by Laverne Leonard. (Rouzeau, Anatin) (Entered:
02/25/2020              02/26/2020)
